Citation Nr: 1120146	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for a psychiatric disability, sleep apnea, a gastrointestinal disability, irritable bowel syndrome, sexual dysfunction, and fibromyalgia.

In a March 2009 decision, the Board, in part, denied the Veteran's claims of entitlement to service connection for a psychiatric disability, a sleep disorder, a gastrointestinal disability, sexual dysfunction, and fibromyalgia.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  
In a Joint Motion for Partial Remand, the parties moved the Court to vacate the Board's March 2009 decision pertaining to the issue of service connection for a psychiatric disability.  The parties asked that the Court dismiss the issues of entitlement to service connection for a sleep disorder to include sleep apnea; gastrointestinal disorder to include irritable bowel syndrome, hiatal hernia, gastroesophageal reflux disease, and acid reflex; sexual dysfunction; and fibromyalgia.  In a May 2010 Order, the Court granted the motion, vacated the March 2009 decision with respect to the issue of service connection psychiatric disability and remanded that  matter to the Board for further action.  In granting the joint motion, the Court dismissed the appeal as to the remaining issues of service connection for PTSD, a sleep disorder, a gastrointestinal disability, sexual dysfunction, and fibromyalgia. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Board's March 2009 decision denying the Veteran's service connection claim for an acquired psychiatric disability was vacated and remanded by the Court.

The Joint Motion for Partial Remand, as adopted by the Court's May 2010 Order, stated that the Board relied upon an inadequate August 2007 VA examination report.  The August 2007 VA examiner's indicated that the Veteran's in-service adjustment disorder "abated fully" in service, and opined that the Veteran's personality disorder was not related to military service.  The VA examiner did not find a diagnosis of depression at that time, and noted that even if the Veteran had such a diagnosis, that it would not be related to service.  The VA examiner further stated that based upon the markers, he was not convinced of a military sexual trauma.  He noted that the Veteran had a history of being abused and had been treated for mental health issues prior to service entry.  The examiner stated that the Veteran exhibited PTSD and depression that existed prior to service, and during service this was a continuation of the natural progression of the PTSD.  He also indicated that while the Veteran had situational depression, after the death of a family member that fully abated.  The diagnosis remained borderline personality disorder.  The Veteran had personality disorder which was not otherwise stated and which was not related to service.  The examiner found that the evidence was not consistent with a permanent aggravation of pre-military PTSD but rather this was a natural continuation of her PTSD.  

The parties found that the Board's reliance on this examination report was inadequate because the examiner did not provide a full explanation for his conclusory findings.  As examples, they cited to the examiner's lack of explanation for what constituted markers, his finding that the Veteran remained a borderline personality disorder without establishing that she had a borderline personality disorder, his notation that the Veteran did not have depression though she had a previous diagnosis from another physician, his lack of explanation for the conclusion that if the Veteran had depression that it was not related to service, and his lack of discussion as to how the adjustment disorder abated.  

The parties also indicated that in finding that the Veteran did not have depression or an adjustment disorder, the Board did not take into consideration the pertinent medical evidence diagnosing the Veteran with adjustment disorder with mixed anxiety and depression which she had related to her time in service.  

In this case, the Veteran has reported two in-service stressors.  First, in 1987, her plane was struck by lightning while backing out on the runway and she locked herself in the bathroom and told the duty officer that she needed help.  Second, the Veteran has reported that she was sexually assaulted (sodomized) by her Chief Petty Officer while at a party at a friend's house. 

On remand, the Veteran should be afforded another examination to determine the nature and etiology of all current psychiatric disorders. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of any current psychiatric disability including specifically, an assessment as to whether any current disability is etiologically related to service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

Based on a review of the claims file and the results of the examination, the examiner should address the following:

a.  Identify any psychiatric disability that is currently manifested by examination or otherwise identified in the record.  

b.  For each psychiatric disability identified, is there a 50 percent probability or greater that the disability was caused by any in-service stressors, including the in-service sexual assault, identified by the Veteran or otherwise related to service?

c.  For each psychiatric disability identified, is there a 50 percent probability or greater that any psychiatric disability preexisted service? 

d.  For each psychiatric disability that preexisted service, is here is a 50 percent probability or greater it was aggravated by service?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

2.  Notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
		
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



